DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
	Acknowledgment and entry of the Amendment submitted on 12/9/2020 is made.  	Claims 1, 3, 4, 7, 12-20, 24, 26, 28 and 30-34 are currently pending.
	Claims 16-20, 24, 26 and 29 are withdrawn for being drawn to a non-elected invention.
	Claims 1, 3, 4, 7, 12, 13, 14, 15, 28 and new claims 30-34 are currently under examination.
	The claims have been amended from 
A method of diagnosing a subject with a pathogenic fungal infection comprising: detecting the presence, absence and/or quantity of protease activity of at least one secreted aspartyl protease (Sap), or functional fragment thereof in a sample.
	To
1. (Currently amended) A method of diagnosing a subject with a pathogenic fungal infection from the genus Candida. comprising:
a)    exposing a sample from the subject to at least one substrate of at least one secreted aspartyl protease (Sap), wherein the at least one substrate comprises at least one enzymatic cleavage site recognizable by the at least one Sap, and wherein the at least one Sap comprises at least about 80% sequence homology to SEQ ID NO: 5 or SEQ ID NO: 6;
b) _detecting the presence, absence and/or quantity of enzymatic
cleavage of the substrate by the at least one  Sap in the sample and
c)    correlating the presence, absence and/or quantity of enzymatic cleavage of the substrate by the at least one Sap to a probability or likelihood that the subject has the pathogenic fungal infection relative to a measurement of a control sample taken from a subject known to have or not to have the pathogenic fungal infection.

	The substantial amendments to the claims necessitated the new grounds of rejection.  Applicants’ arguments are rendered moot due to the new grounds of rejection.  The 103 rejection has been withdrawn due to the new amendments and is addressed below.

Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 3, 4, 7, 12, 13, 14, 15, 28 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Newly amended claim 1 is vague and confusing and it is unclear how the enzymatic cleavage is detecting and quantitated, much less how the presence of the enzymatic cleavage of the Sap correlates to the probability or likelihood that a subject has the fungal infection.  How much cleavage is detected and how much is necessary to correlate to a fungal infection.  Additionally, what is the structure of the substrate used in the method?  The subject is exposed to the substrate?  What is the substrate?  Additionally, the claim detects cleavage of Sap protein vary by as much as 20% from 
	Claim 3 recites that the substrate is a fluorogenic peptide but is silent to the enzymatic cleavage site.  Given the variants included, it is unclear what the structure of this cleavage site is.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is requested.
	Claim 28 is vague and indefinite because it is unclear how a treatment method to treat the fungal infection will help one identify the pathogenic infection.  The method claim does not recite that a ‘fungal infection’ is detected prior to this step.  Appropriate clarification and/or correction is requested.
	Claims 30 and 33 recite calculating ‘normalized scores’ based on the ‘presence, absence and/or quantity of enzymatic cleavage of the substrate’ and correlating that to the likelihood the subject has an infection.  The claim leaves it unclear what any of this means, e.g., if there is ‘the presence’ what does that mean for the outcome?  How can one determine a baseline, normal score, particularly when variants are included in the scope?  .  Appropriate clarification and/or correction is requested.
Claim Rejections - 35 USC § 112-Scope of Enablement

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 3, 4, 7, 12, 13, 14, 15, 28 and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  “A method of diagnosing a subject with a pathogenic fungal infection from Candida albicans comprising:
a)    exposing a sample from the subject to at least one substrate of at least one secreted aspartyl protease (Sap) selected from the group consisting of the amino acid of SEQ ID NO: 22, 23, 24 or 25, wherein the at least one substrate comprises at least one enzymatic cleavage site recognizable by the at least one Sap, and wherein the at least one Sap comprises at least 95% sequence homology to SEQ ID NO: 5 or SEQ ID NO: 6;
b) _detecting the presence, absence and/or quantity of enzymatic cleavage of the substrate by the at least one Sap in the sample and
c)    correlating the presence, absence and/or quantity of enzymatic cleavage of the substrate by the at least one Sap to a probability or likelihood that the subject has the pathogenic fungal infection relative to a measurement of a control sample taken from a subject known to have or not to have the pathogenic fungal infection, the presence of cleavage indicating that the infection is present.”


The instant claims are broadly drawn to detection of any pathogenic fungal infection, yet only the detection of Candida albicans is exemplified in the specification.  The specification is not enabled for the breadth of detecting ‘any Candida fungal infection’. Additionally, of the claims are incomplete and do not provide sufficient method steps to carry out the invention.  The claims fail to recite the substrates or recite substrates 80% different from the substrates set forth in SEQ ID NO: 22-25 and detecting any Sap with 80% identity to SEQ ID NO: 5 or 6.
The instant specification only exemplifies the use of Sap5 and Sap6 proteins from C.albicans.  The specification teaches detection of Sap5 and/or Sap6 by exposing a sample to a labeled specific epitope of Sap5 or Sap6 and digitally imaging.  The specification does not show results or enable the use of assays that use substrates other than SEQ ID NO: 22-25 or proteins other than Sap from C.albicans, SEQ ID NOS: 5 or 6.  There is no disclosure of fragments or aminopeptidase or subtilisin-family protease.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the 
With regard to the substrate assays the instant specification teaches:
Page 81:
The work presented here clearly shows that secreted Sap5 and Sap6 proteolytic activities are up-regulated in C. albicans bio films compared with planktonic culture, although further work is required to reveal their precise roles in mediating biofilm formation in distinct physiological contexts. In addition, this work shows that bio film-secreted proteases - detectable with specific fluorogenic substrates - can be used to detect C. albicans biofilms. Finally, the requirement of Sap5 and Sap6 for proper biofilm formation suggests that targeting these proteases could be a therapeutic strategy for preventing bio film formation.
Page 84:
Peptide Synthesis of Fluorogenic Substrates. Fluorogenic substrate synthesis was performed using standard solid phase peptide synthesis protocols.
Protease Activity Assays. Activity assays with internally quenched fluorogenic substrates were performed up to one hour in black 96-well round bottom plates (Costar) using a BioTek Synergy H4 Hybrid Multi-Mode Microplate Reader set to 37 °C. The following excitation/emission wavelengths were used: 328 nm/393 nm (gain 96) for MCA and Ex/Em of 485 nm/538 nm (gain 94) for 5-FAM. RFU was corrected to moles of product formation as appropriate using a conversion factor calculated from the total proteolytic hydrolysis of each substrate. Activity assays with conditioned media were performed with 10 pM substrate and either 20 pg/mL protein sample for VFILWRTE or 10 pg/mL protein sample for TFSYnRWP. For assays with recombinant Saps, 2 pg/mL Sap5 and Sap6 were used with the following substrate concentrations: VFILWRTE (10 pM), IYRnHVQL (25 pM), WPSnNKVG (25 pM), and TFSYnRWP (10 pM). Pre-incubation with 10 pM pepstatin A was performed for 30 min on ice. All activity assays were performed in the MES (pH 5.5) buffer described above, which contained 0.01% Titron X-100 for recombinant enzyme activity measurements. Initial rates are reported from a linear fit of the progress curves obtained using Gen5 software v.2.03.
Biofilm Formation Phenotype Assays. Biofilm formation assays using ODeoo measurements were carried out as described (18). Time-dependent biofilm formation assays were performed under flow using a BioFlux EZ1000 (Fluxion Biosciences) microfluidic instrument. Briefly, overnight cultures grown at 30°C in YPD medium were diluted to a final ODeoo of 0.5 in Spider medium. Cells for each strain were seeded in replicates on a BioFlux 48-Well Low-Shear plate (Fluxion Biosciences) and allowed to adhere at 37°C for 20 minutes. Non-adhered cells were washed away by flowing media at 1 dyn/cm for 5 minutes. The biofilms were grown for 12 hours at 37 °C with media passage at 0.5 dyn/cm , and time-lapse images were captured every 5 minutes using a Zeiss AX10 microscope with a lOx objective in bright-field and phase-contrast for each well. Three fields of vision were used for each replicate, and representative images from select time points are shown.
Growth Assays. Growth assays were performed using previously described methods (34). Briefly, cells from an overnight culture grown in YPD medium at 30°C were inoculated into 100 pL of YPD medium at a starting ODeoo of 0.01. The assay was performed in flat-bottom 96-well plates (BD Falcon) with three replicates for each strain. Growth curves were generated in a
This does not enable the full breadth of the instant claims.
It is noted that the prior art teaches numerous polypeptides that have at least 80% homology to sequences comprising SEQ ID NOS; 22-25 and that do not have the functionality of a substrate specific for the Sap polypeptides set forth in SEQ ID Nos: 5 or 6.  For example, 
Qy          2 FILWRTE 8
              |:|||||
Db         34 FVLWRTE 40
Is 88.6% identical to Applicants’ SEQ ID NO: 22 and an Oryza sativa amino acid sequence SEQ ID NO 162829. See La Rosa et al (US2004123343-A1).
Qy          2 FSYXRWP 8
              ||| |||
Db         56 FSYVRWP 62

 Is 85.7% identical to SEQ ID NO: 23 and from Pseudomonas aeruginosa.  Stover et al Nature 406, 959-964, 2000.
Qy          1 IYRXHVQL 8
              :|| |:|:

Is 86.5% identical to SEQ ID NO: 24 and from Neospora crassa. Dunlop et al. Accession: T47213. April 20, 2000.  
	Sequences that comprise at least 80% identity would not necessarily have the ability to cleave the Sap.  As the sequence alignment results which can be found in SCORE, Public PAIR show there are countless 80% identity sequences which would not possess this ability.
The specification states that substitutions, additions, or deletions, may be made to the defined sequences; however, the specification provides no guidance as to what the nucleotides may be changed without causing a detrimental effect to the peptides.  It is unpredictable as to which amino acids could be removed and which could be added.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of success are limited.  Other positions are critical to the protein’s structure/function relationship, e.g., such as various positions or regions directly involved in binding, catalysis in providing the correct three-dimensional spatial orientation of binding and catalytic sites.  These regions can tolerate only very little or no substitutions.  Selective point mutation to one key residue could eliminate the function of the polypeptide.  It could eliminate its functional properties.  If the range of decreased binding ability after single point mutation of a protein antigen varies, one could expect point mutations in the protein antigen to cause varying degrees of loss of function, depending on the relative importance to the binding interaction of the altered residue.  Alternatively, the combined effects of multiple changes, as instantly claimed, in a priori, but must be determined from case to case by painstaking experimental study.  The instant claims allow for substitutions with amino acids of vastly different properties and they do not recite the specific changes in the claims.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of the
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand detection of any pathogenic fungi 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to practice themethods as instantly claimed. 
Claim Rejections - 35 USC § 112-Written Description
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3, 4, 7, 12, 13, 14, 15, 28 and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
	 The instant claims are drawn to, for example:
1. (Currently amended) A method of diagnosing a subject with a pathogenic fungal infection from the genus Candida. comprising:
a)    exposing a sample from the subject to at least one substrate of at least one secreted aspartyl protease (Sap), wherein the at least one substrate comprises at least one enzymatic cleavage site recognizable by the at least one Sap, and wherein the at least one Sap comprises at least about 80% sequence homology to SEQ ID NO: 5 or SEQ ID NO: 6;
b) _detecting the presence, absence and/or quantity of enzymatic
cleavage of the substrate by the at least one  Sap in the sample and
c)    correlating the presence, absence and/or quantity of enzymatic cleavage of the substrate by the at least one Sap to a probability or likelihood that the subject has the pathogenic fungal infection relative to a measurement of a control sample taken from a subject known to have or not to have the pathogenic fungal infection.

The claims encompass locating variant Sap sequences with any substrate, as well as locating Saps 80% homologous to SEQ ID NO ID NO: 5 or 6 with variant substrates that are at least 80% identical to SEQ ID NOS: 22-25 To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actualreduction to practice, or by showing the invention was 'ready for patenting' such asby disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). 
The specification is limited to, for instance,
Page 81:
The work presented here clearly shows that secreted Sap5 and Sap6 proteolytic activities are up-regulated in C. albicans bio films compared with planktonic culture, although further work is required to reveal their precise roles in mediating biofilm formation in distinct physiological contexts. In addition, this work shows that bio film-secreted proteases - detectable with specific fluorogenic substrates - can be used to detect C. albicans biofilms. 
And provides no written description for other Saps and substrates that would recognize their cleaveage sites and have the ability to detect an infection from any Genus of Candida.  Absent a detailed and particular description of arepresentative number, or at least a substantial number of the members of thegenus of fragments or variants of the eleven peptides, the skilled artisan could notimmediately recognize that Applicants were in possession of the claimed genus ofpeptides at the time of filing. 
. The scope of the claim includes numerous structural variants (i.e. fragments), and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesefragments or variants. There is no teaching in thespecification regarding which 20% of the structure can be varied and still function as claimed.  Although the disclosure of SEQ ID Nos, 5, 6 and 22-25 combined with the knowledge in the art, may put one in possession of peptides that are at least 80% 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the polypeptides in the methods as instantly claimed. 
Status of Claims and prior art:
with the combination of Phillips and Ramage fails to teach, disclose or suggest detecting infection of Candida by way of detecting the specific enzymatic activity of Sap5 or Sap6. They argue that contrary to what disclosed in the cited art, the methods of the present application detect the presence, absence or quantity of the recited proteases based on their respective enzymatic activity. The claimed methods of the present application only detect the active, specific proteases (Sap5 or Sap6) in a sample, but not inactive or degraded counterparts, which makes the methods of the present application more sensitive and more indicative of an ongoing infection. Because the methods of the present application are based on a direct measurement of the enzymatic activity, they are more accurate and more sensitive than the antibody assay disclosed in Phillips or the spectrophotometric method disclosed in Ramage. The ability to directly measure the enzymatic activity also makes it possible to develop a “homogeneous assay” (an assay that provides an immediate readout without a wash step), which is generally preferred in diagnostic assays.
Moreover, it should be noted that the method disclosed in Phillips detects the presence of all Sap isozymes in a sample, but not Sap5 or Sap6 in particular. Thus, Phillips fails to teach, disclose or suggest any correlation the presence of Sap5 or Sap6 in a sample may have to an ongoing infection. Ramage also fails to correlate the presence of Sap5 or Sap6 to the observed enzymatic activity that the authors associate with the biofilm. In fact, Ramage explicitly dismisses the role of Sap5 and Sap6 enzymatic activity with pathogenicity of biofilm due to “adjustments” made to observable proteinase activity and expression levels. (See Ramage at page 17, 2nd column, 1st paragraph). Ramage explicitly and mistakenly correlates the expression of Sap5 and Sap6 with growth state of the biofilm rather than the observable enzymatic activity. Ramage explicitly teaches away from the claimed subject matter.
	These arguments have obviated the former prior art rejection, yet are not commensurate in scope with the claimed invention as outlined in the 112, first paragraph rejections set forth above.  Applicants teach that they used a newly developed C. albicans biofilms, and peptide cleavage sites were determined using mass spectrometry. Based on these cleavages, from global profiles of biofilm and suspension protease activity were deduced. This analysis, coupled with conventional proteomics analysis, identified Sap5 and Sap6 as major biofilm-specific protease activities. Profiling of recombinantly produced Sap5 and Sap6 revealed that they have non-overlapping substrate specificities. Based on these substrate specificity profiles, fluorogenic peptide substrates were synthesized (and should be included in the instant claims) that could distinguish between Sap5 and Sap6, confirming that the activities of both proteases are highly upregulated during biofilm formation. We created C. albicans strains deleted for SAP5 and SAP6 and found that both deletions compromised in vitro biofilm formation with the sap6A/A deletion having the larger effect. This work establishes secreted proteolytic activity as a promising enzymatic marker for detection of C. albicans biofilms.
New prior art, Kalkanci et al (Folia Microbiologica (Prague, Czech Republic) (2005), 50(5), 409-413) teach secreted aspartyl proteinase (Sap) distribution among different C.albicans isolates was detected using SAP-specific primers in polymerase chain reaction (PCR) assay.  SAP1, SAP2, and SAP3 were detected in 13 of 40 (32.5%), SAP4 in 38/40 (95%), SAP5 were detected in 30/40 (75%), SAP6 in 23/40 (57.5%) of C. albicans strains isolated from blood cultures. Sap1, Sap2 and Sap3 isoenzymes were found to be related to the vaginopathic potential of C. albicans; Sap4, Sap5 and Sap6 isoenzymes were found to be correlated with systemic infections. However, the reference also uses a PCR assay for detection and does not teach the use of specific substrates in an enzymatic assay as claimed.


Prior art not presently relied upon:

TITLE:                   RT-PCR detection of Candida albicans ALS gene
                         expression in the reconstituted human epithelium (RHE)
                         model of oral candidiasis and in model biofilms
AUTHOR(S):               Green, Clayton B.; Cheng, Georgina; Chandra, Jyotsna;
                         Mukherjee, Pranab; Ghannoum, Mahmoud A.; Hoyer, Lois
                         L.
CORPORATE SOURCE:        Department of Veterinary Pathobiology, University of
                         Illinois at Urbana-Champaign, Urbana, IL, 61802, USA
SOURCE:                  Microbiology (Reading, United Kingdom) (2004), 150(2),
                         267-275
                         CODEN: MROBEO; ISSN: 1350-0872
DIGITAL OBJECT ID:       10.1099/mic.0.26699-0
PUBLISHER:               Society for General Microbiology
DOCUMENT TYPE:           Journal
LANGUAGE:                English
ED   Entered STN:  20 Feb 2004
AB   An RT-PCR assay was developed to analyze expression patterns of genes in
     the Candida albicans ALS (agglutinin-like sequence) family.
     Inoculation of a reconstituted human buccal epithelium (RHE) model of
     mucocutaneous candidiasis with strain SC5314 showed destruction of the
     epithelial layer by C. albicans and also formation of an upper fungal
     layer that had characteristics similar to a biofilm.  RT-PCR anal. of
     total RNA samples extd. from C. albicans-inoculated buccal RHE showed
     that ALS1, ALS2, ALS3, ALS4, ALS5 and ALS9 were consistently detected
     over time as destruction of the RHE progressed.  Detection of
     transcripts from ALS7, and particularly from ALS6, was more sporadic, but
     not assocd. with a strictly temporal pattern.  The expression pattern of
     ALS genes in C. albicans cultures used to inoculate the RHE was
     similar to that obsd. in the RHE model, suggesting that contact of C.
     albicans with buccal RHE does little to alter ALS gene expression.
     RT-PCR anal. of RNA samples extd. from model denture and catheter
     biofilms showed similar gene expression patterns to the buccal RHE
     specimens.  Results from the RT-PCR anal. of biofilm RNA specimens were
     consistent between various C. albicans strains during biofilm
     development and were comparable to gene expression patterns in planktonic
     cells.  The RT-PCR assay described here will be useful for anal. of human
     clin. specimens and samples from other disease models.  The method will
     provide further insight into the role of ALS genes and their encoded
     proteins in the diverse interactions between C. albicans and its host.



RT   "Secreted aspartic peptidases of Candida albicans liberate bactericidal
RT   hemocidins from human hemoglobin.";
RL   Peptides 48:49-58(2013).
CC   -!- FUNCTION: Secreted aspartic peptidases (SAPs) are a group of ten acidic hydrolases considered as key virulence factors. These enzymes supply the fungus with nutrient amino acids as well as are able to degrade the selected host's proteins involved in the immune defense. During infection, plays an important role in penetration into deeper tissues
and interaction with host defense. Moreover, acts toward human
hemoglobin though limited proteolysis to generate a variety of
antimicrobial hemocidins, enabling to compete with the other
microorganisms of the same physiological niche using the microbicidal peptides generated from the host protein. {ECO:0000269|PubMed:11478679,
CC       ECO:0000269|PubMed:23927842}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Preferential cleavage at the carboxyl of hydrophobic amino
CC         acids, but fails to cleave 15-Leu-|-Tyr-16, 16-Tyr-|-Leu-17 and 24-
CC         Phe-|-Phe-25 of insulin B chain. Activates trypsinogen, and degrades
CC         keratin.; EC=3.4.23.24; Evidence={ECO:0000269|PubMed:21646240};
CC   -!- ACTIVITY REGULATION: Inhibited by pepstatin A analogs.
CC       {ECO:0000269|PubMed:23262278}.
CC   -!- BIOPHYSICOCHEMICAL PROPERTIES:
CC       pH dependence:
CC         Optimum pH is 5.0. {ECO:0000269|PubMed:21646240};
CC   -!- SUBCELLULAR LOCATION: Secreted {ECO:0000250}.
CC   -!- INDUCTION: Expressed during development of germ tubes, pseudohyphae and
CC       true hyphae. Induced during host infection.
CC       {ECO:0000269|PubMed:15123810, ECO:0000269|PubMed:15731084,
CC       ECO:0000269|PubMed:23484407}.

CC   -!- SIMILARITY: Belongs to the peptidase A1 family. {ECO:0000305}.
DR   EMBL; Z30191; CAA82923.1; -; Genomic_DNA.
DR   EMBL; CP017628; AOW30234.1; -; Genomic_DNA.
DR   PIR; S49056; S42072.
DR   RefSeq; XP_719147.1; XM_714054.1.
DR   PDB; 2QZX; X-ray; 2.50 A; A/B=77-418.
DR   PDBsum; 2QZX; -.
DR   SMR; P43094; -.
DR   STRING; 5476.C4YSJ8; -.
DR   ChEMBL; CHEMBL6019; -.
DR   MEROPS; A01.063; -.
DR   GeneID; 3639268; -.
DR   KEGG; cal:CAALFM_C603030WA; -.
DR   CGD; CAL0000193807; SAP5.
DR   EuPathDB; FungiDB:C6_03030W_A; -.
DR   eggNOG; KOG1339; Eukaryota.
DR   HOGENOM; CLU_013253_9_1_1; -.
DR   InParanoid; P43094; -.
DR   KO; K06005; -.
DR   OMA; IRESEDN; -.
DR   OrthoDB; 753343at2759; -.
DR   BRENDA; 3.4.23.24; 1096.
DR   EvolutionaryTrace; P43094; -.
DR   PHI-base; PHI:126; -.
DR   PHI-base; PHI:6787; -.
DR   PHI-base; PHI:6793; -.
DR   PHI-base; PHI:6808; -.
DR   PHI-base; PHI:6815; -.
DR   PRO; PR:P43094; -.
DR   Proteomes; UP000000559; Chromosome 6.
DR   GO; GO:0005576; C:extracellular region; IDA:CGD.
DR   GO; GO:0062040; C:fungal biofilm matrix; IDA:CGD.
DR   GO; GO:0009277; C:fungal-type cell wall; IBA:GO_Central.
DR   GO; GO:0004190; F:aspartic-type endopeptidase activity; IDA:CGD.
DR   GO; GO:0031505; P:fungal-type cell wall organization; IBA:GO_Central.
DR   GO; GO:0009405; P:pathogenesis; IMP:CGD.
DR   GO; GO:0006508; P:proteolysis; IDA:CGD.
DR   GO; GO:0044010; P:single-species biofilm formation; IMP:CGD.
DR   CDD; cd05474; SAP_like; 1.
DR   Gene3D; 2.40.70.10; -; 2.

DR   InterPro; IPR001969; Aspartic_peptidase_AS.
DR   InterPro; IPR033121; PEPTIDASE_A1.
DR   InterPro; IPR021109; Peptidase_aspartic_dom_sf.
DR   InterPro; IPR033876; SAP-like.
DR   PANTHER; PTHR13683; PTHR13683; 1.
DR   Pfam; PF00026; Asp; 1.
DR   PRINTS; PR00792; PEPSIN.
DR   SUPFAM; SSF50630; SSF50630; 1.
DR   PROSITE; PS00141; ASP_PROTEASE; 2.
DR   PROSITE; PS51767; PEPTIDASE_A1; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Aspartyl protease; Cleavage on pair of basic residues;
KW   Disulfide bond; Glycoprotein; Hydrolase; Protease; Reference proteome;
KW   Secreted; Signal; Virulence; Zymogen.
FT   SIGNAL          1..18
FT                   /evidence="ECO:0000255"
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/9/21